DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 4/21/22
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 56-28, 61 and 63-65 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li Yuanyuan et al (Topographic characterization and protein quantification of esophageal basement membrane for scaffold design reference in tissue engineering; J Biomed Mater Res Part B, 2012: 100B:265-273).
Li discloses a composition comprising a thin film comprising functional basement membrane material that defines a boundary between first and second interior volumes (pore networks) (abstract, page 268).  The material is decellularized and homogenized during processing (page 266-267). The materials are formed into thin film with a thickness from 53 to 151 nm with an average of 86 + 5 nm meeting the limitations of claims 56 and 57 (page 270).  Epithelial cells are attached to the surface of the thin film (page 271). These disclosures render the claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 56-61, and 63-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of and Li Yuanyuan et al (Topographic characterization and protein quantification of esophageal basement membrane for scaffold design reference in tissue engineering; J Biomed Mater Res Part B, 2012: 100B:265-273) in view of Ott et al (WO 2013/158283 hereafter Ott).
As discussed above, Li discloses a composition comprising a thin film comprising functional basement membrane materials that have been homogenized and formed into a thin film.  The thin film defines interior volumes with channels.  The reference is silent to the specific vascular channel networks, however the use of these is well known in the art as seen in the Ott reference. While the combination discloses a thin film construct comprising decellularized tissue and various growth factors, with interior and exterior volumes, however the combination is silent to the specific volume of the spaces. Forming scaffolds of specific volume for organ scaffolds is known in the art as seen in the Ott reference.
Ott discloses a composition comprising a thin film having the thickness of a kidney wall where the think film comprises functional basement membrane materials like decellularized tissue, where the film defines a first and second interior chamber and connects to an exterior space [0006, Figures 2B and 3B, 0033-0035].  The interior volumes comprise at least one channel [Figures]. The interior volume comprises a vascular channel network that can move a physiological volume of fluid, from 107-139 mL/min [0056].  The composition comprises multiple types of cells including epithelial cells that attach themselves to the surface of the film [Examples]. The cells include vascular cells, interstitial cells and endothelial cells and allows for nutrient absorption [Examples 3,4].  It would have been obvious to form a construct of this volume as it would be useful as an organ scaffold.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable organ scaffold. It would have been obvious to follow the suggestions of Li to form thin film organ constructs to include the decellularized tissues of Li and form the volume of Ott as they all solve the same problem of forming tissue scaffold materials with the same components. One of ordinary skill in the art would have been motivated to combine the prior art in order to produce a stable organ scaffold capable of transplanting into the body.
Claim(s) 70-72, 74 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Li Yuanyuan et al (Topographic characterization and protein quantification of esophageal basement membrane for scaffold design reference in tissue engineering; J Biomed Mater Res Part B, 2012: 100B:265-273) and Ott et al (WO 2013/158283 hereafter Ott) as applied above in further view of Beardslee et al (Sacrificial Process for Fabrication of Polymer Membranes with Sub-Micron Thickness, J Biomed Mater Res Part B 2016:104B:1192-1201 ).
As discussed above the combination of Li and Ott provides a composition comprising a thin film membrane comprising functional basement membrane material hat is porous and has submicron thickness. The references are silent to a mold process comprising sacrificial layers, however the use of such material for precise control of porosity as seen in the Beardslee reference.
Beardslee discloses a method of making a biologically compatible submicron membranes comprising sacrificial technology (abstract).  The process creates sheets that are from 25-500 nm thick and formed sandwiched between a first and second sacrificial layer (abstract).  The sacrificial layers are forms, the membrane material is applied over the bottom layer that is porous, the top layer is applied which is patterned and the layers are removed leaving a porous membrane material (abstract).  The resulting sheets show good cell adhesion and are useful for cell growth and attachment (Conclusion).  It would have been obvious to apply the decellularized and homogenized materials of Li and Ott to this method in order to more tightly control the pore structure and thickness of the films.
With these aspects in mind it would have been obvious to combine the prior art in order to provide a repeatable method of forming sub-micron sheets with biological activity.  It would have been obvious to apply the decellularized and homogenized materials of Li and Ott to the sacrificial molds of Beardslee in order to better control the thickness and porosity, making more uniform membranes. Uniform membrane would have more predictable and reproducible results. One of ordinary skill in the art would have been motivated to combine the prior art to produce a method that can be reproduce sheets of the same size, shape and functionality.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/22, with respect to the rejection(s) of claim(s) 56-61, 63-72, 74 and 75 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejections.


.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618